Citation Nr: 0427378	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for psychiatric 
disability.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1980 to 
July 1981.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  The veteran 
failed to appear for a personal hearing scheduled for August 
26, 2004 before a member of the Board sitting at the RO.

The issues of entitlement to service connection for 
psychiatric disability and flat feet are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show heart 
disease that is related to the veteran's military service.

2.  The medical evidence of record does not show hypertension 
that is related to the veteran's military service.

3.  Hearing loss in the left ear clearly and unmistakably 
existed prior to military service.

4.  Hearing loss in the left ear chronically worsened as a 
result of military service.

5.  The veteran does not have hearing loss in the right ear 
for VA purposes.

6.  The medical evidence of record does not show tinnitus 
that is related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Preexisting hearing loss in the left ear was aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

4.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2003, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes 
that relevant VA examinations were conducted in January 2002.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease and/or hypertension becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  In order to show a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service Connection Claims

Service Connection For Heart Disease And Hypertension

Factual Background

The veteran complained on August 8, 1980 of chest pain and 
fatigue for one week, which began during basic training.  
On evaluation, the veteran's blood pressure was 110/90; it 
was determined that the veteran had a Grade II-III 
systolic ejection murmur.  A chest X-ray was within normal 
limits.  The assessment was aortic outflow murmur.  When 
examined in March 1981, the veteran's blood pressure was 
130/70; the examiner's impression was innocent 
(functional) murmur with no evidence of organic disease.  
The veteran noted on his June 1981 separation medical 
history report that he did not have any shortness of 
breath, pain or pressure in the chest, palpations or 
pounding heart, heart trouble, or high blood pressure.  It 
was noted on physical examination in June 1981 that the 
veteran had a Grade II systolic ejection murmur, which was 
considered innocent; his blood pressure was 128/70.

On VA heart and hypertension evaluation in January 2002, 
the veteran said that he had some chest pain that he 
thought was brought on by stress.  He got short of breath 
with exertion.  He denied dizziness or syncope.  He was 
not taking any medication.  On physical examination, 
cardiac rhythm was normal.  The examiner noted the 
possibility of a faint systolic ejection murmur, which was 
considered to be of no consequence.  Blood pressure 
readings were noted to be elevated at 144/90, 162/102, and 
164/93.  A chest X-ray was essentially normal.  An 
electrocardiogram was considered abnormal.  The examiner 
concluded that there was no evidence of heart disease; 
high blood pressure was diagnosed.

Analysis

As noted above, in order to establish service connection 
for a claimed disability, there must be (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson, 12 
Vet. App. at 253.

For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 mm. or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or 
greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2003).  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days.  

With respect to the claim for heart disease, none of the 
elements required for service connection is shown.  While 
a heart murmur was diagnosed in service, it was considered 
innocent and not indicative of disease.  No evidence of 
chronic heart disease was shown in service, including on 
separation examination in June 1981, or within a year of 
service discharge.  The examiner concluded on VA heart 
examination in January 2002 that the veteran did not have 
heart disease.  Rather, he had a very faint systolic 
ejection murmur, which was not considered indicative of 
heart disease.  Since there is no current evidence of 
heart disease, there cannot be medical nexus evidence 
showing a causal relationship between service and heart 
disease.  Consequently, service connection for heart 
disease is not warranted.  

With respect to the claim for hypertension, the Board 
notes that even though hypertension was not diagnosed on 
examination in January 2002, there were several elevated 
blood pressure readings reported.  Nevertheless, 
hypertension was not shown in service, including on 
separation examination in June 1981, or within a year of 
service discharge.  Although there was a single diastolic 
blood pressure reading of 90 in August 1980, subsequent 
readings in service were not elevated.  There is also no 
medical nexus evidence to support a connection between any 
current hypertension, first possibly shown over 20 years 
after service discharge, and service. 

Despite the written contentions on file by and on behalf of 
the veteran in support of his claims, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish an event occurred in service, a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities, such as the 
disability at issue.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Accordingly, service connection for a heart disorder or 
hypertension is not warranted.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection For Hearing Loss And Tinnitus

Factual Background

The veteran's service medical records reveal that 
bilateral pure tone thresholds at 500, 1000, 2000 and 4000 
Hertz were all 15 decibels or lower, except for a 40 
decibel threshold at 3000 Hertz and a 35 decibel threshold 
at 4000 Hertz in the left ear, on preservice audiological 
evaluation in December 1979.  The veteran's hearing was 
given a designation of "1" on his physical profile.  When 
evaluated on discharge audiology evaluation in June 1981, 
bilateral pure tone thresholds at 500, 1000, 2000 and 4000 
Hertz were all 15 decibels or lower, except for a 40 
decibel threshold at 3000 Hertz and a 50 decibel threshold 
at 4000 Hertz in the left ear. His physical profile for 
hearing was "2."     

On VA audiological examination in January 2002, bilateral 
pure tone thresholds at 500, 1000, 2000 and 4000 Hertz 
were all 25 decibels or lower, except for 55 decibel 
thresholds at 3000 and 4000 Hertz in the left ear.  Speech 
recognition scores were 96 percent in the right ear and 98 
percent in the left ear.  The veteran denied having 
tinnitus.  The diagnosis was normal hearing in the right 
ear and moderate sensorineural hearing loss from 3000 to 
4000 Hertz in the left ear.  The examiner concluded that 
veteran's sensorineural hearing loss in the left ear might 
be secondary to firing weapons in service but that without 
access to hearing tests during or near the time of 
service, chronicity and continuity of care could not be 
established to support a service-connected hearing loss.

Analysis

One indication of a hearing disability is a finding that a 
pure tone threshold at 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater.  38 C.F.R. § 3.385.  

In this case, it was noted on pre-induction audiological 
examination in December 1979 that there was a 40-decibel 
threshold at 3000 Hertz and a 35-decibel threshold at 4000 
Hertz in the left ear.  Consequently, for VA purposes, there 
is clear and unmistakable evidence that the veteran had a 
hearing disability in the left ear when he entered service.  
Therefore, the statutory presumption of soundness at service 
entrance is rebutted with respect to hearing impairment in 
the left ear.  

It must now be determined whether the preexisting hearing 
disability in the left ear was aggravated by service.  See 
VAOPGCPREC 3-03.  Aggravation for purposes of entitlement to 
VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Aggravation is characterized by an 
increase in the severity of a disability during service, and 
a finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Board notes that the only audiological evaluation during 
service of record was in June 1981, which was the month prior 
to discharge, when bilateral pure tone thresholds included a 
40-decibel threshold at 3000 Hertz and a 50-decibel threshold 
at 4000 Hertz in the left ear.  These results show continued 
hearing disability in the left ear with a loss of 15-decibels 
over the finding in December 1979 at 4000 Hertz.  
Additionally, the veteran's physical profile for hearing in 
June 1981 was "2," indicating that it had become worse 
since service entrance.  When examined by VA in January 2002, 
audiological evaluation continued to show hearing disability 
in the left ear, with pure tone thresholds at 3000 and 4000 
Hertz of 55 decibels.  Moreover, the VA examiner noted that 
the veteran's sensorineural hearing loss from 3000 to 4000 
Hertz might have been due to service exposure to acoustic 
trauma, but that this conclusion could not be stated with 
certainty because the examiner did not have access to the 
veteran's service medical records.  

Based on the above evidence, the Board concludes that the 
veteran's hearing disability in the left ear both clearly and 
unmistakably preexisted military service and was aggravated 
thereby.  Accordingly, service connection for hearing 
disability in the left ear is granted.  Since there is no 
audiological evidence of a hearing disability in the right 
ear for VA purposes either in service or after discharge, 
service connection for hearing loss in the right ear is 
denied.

Turning to the veteran's claim for service connection for 
tinnitus, the Board notes that there were no complaints in 
service of tinnitus, including on the veteran's discharge 
medical history and physical examination reports in June 
1981.  Additionally, there are no complaints of tinnitus 
recorded in any medical treatment records after service 
discharge.  Moreover, the veteran said on VA audiological 
evaluation in January 2002 that he did not have tinnitus.  
Since there is no medical evidence of tinnitus in service and 
no medical evidence of tinnitus after service discharge, 
there cannot be medical evidence of a nexus between tinnitus 
and military service.  Consequently, service connection for 
tinnitus is not warranted.  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for tinnitus and right ear hearing 
loss, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for heart disease, hypertension, hearing 
loss in the right ear, and tinnitus is denied.  Service 
connection for hearing loss in the left ear is granted.  


REMAND

A review of the evidence on file reveals that the veteran 
complained of a mental disturbance in service in February 
1981, and an inability to adjust was noted on the veteran's 
medical history report in June 1981.  Psychiatric disability 
was diagnosed in private medical records dated in July and in 
August 2000.  When given a VA psychiatric evaluation in 
January 2002, the examiner noted that the claims file was 
unavailable and that, in order to determine a service 
connection claim, the entire medical history was required.  
Consequently, the Board finds that additional development is 
needed on the issue of entitlement to service connection for 
psychiatric disability prior to Board adjudication.

With respect to the claim for service connection for flat 
feet, the Board notes that second-degree pes planus was 
reported on examination shortly before service entrance.  Pes 
planus was also noted on discharge examination in June 1981.  
Fallen arches causing painful feet were found on VA 
examination in January 2002.  Although the examiner in 
January 2002 indicated that there was a relationship between 
the veteran's flat feet and service, it was not noted whether 
the preexisting flat feet was aggravated by service.  
Consequently, the Board finds that additional development is 
also needed on the issue of entitlement to service connection 
for flat feet.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
psychiatric disability or flat feet since 
January 2002.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him of this and 
request him to provide copies of the 
outstanding medical records.

3.  After the above, the veteran should 
be afforded a VA psychiatric examination 
to determine the current nature and 
etiology of any psychiatric disability.  
The claims folder, including a copy of 
this Remand, must be made available to, 
and reviewed by, the examiner.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  Following a review 
of the service and post service medical 
records, the examiner must describe any 
current disability found and comment on 
whether it is caused or aggravated by the 
veteran's military service.  If such an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.  

4.  The veteran should also be afforded a 
VA podiatry examination to determine the 
current severity and etiology of his flat 
feet.  The claims folder, including a 
copy of this Remand, must be made 
available to, and reviewed by, the 
examiner.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  Following 
a review of the service and post service 
medical records, the examiner must 
describe any current disability found and 
comment on whether it was aggravated by 
the veteran's military service.  If such 
an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for either of the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, VA should readjudicate 
the veteran's claims for service 
connection for psychiatric disability and 
for flat feet, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



